Citation Nr: 0918771	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  02-16 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including posttraumatic stress disorder, 
depression, bipolar disorder, and anxiety with insomnia.  


ATTORNEY FOR THE BOARD

J. Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from September 
1991 to May 1992 with additional service in the Mississippi 
Air National Guard.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from February and March 2002 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied service connection for an 
acquired psychiatric disorder, including posttraumatic stress 
disorder (PTSD), depression, bipolar disorder, and anxiety 
with insomnia.  

The Board remanded the claim in December 2003 and March 2008 
for further development, and it is now before the Board for 
adjudication.  

The Board received two letters from the Veteran in April 2009 
without waiver of consideration by the agency of original 
jurisdiction and after the issuance of the most recent 
supplemental statement of the case in March 2009.  The Board 
reviewed the letters and finds that the evidence and argument 
are cumulative of that already of record.  The Board will 
consider the statements but concludes that an additional 
supplemental statement of the case under the provisions of 
38 C.F.R. § 19.31 (2008) is not required.  


FINDING OF FACT

The Veteran's acquired psychiatric disorders first manifested 
many years after service and are not related to any aspect of 
active duty or active duty for training. 


CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric disorder, including posttraumatic stress 
disorder, depression, bipolar disorder, and anxiety with 
insomnia have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 
1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307. 3.309 
(2008). 





REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Further, VA must review the information and the evidence 
presented with the claim and provide the claimant with notice 
of what information and evidence not previously provided, if 
any, will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 
(2006)  

In correspondence in August 2001, the RO provided notice that 
met the requirements except that the notice did not provide 
information on the criteria for assignment of a rating or 
effective date.  Notice regarding the assignment of a rating 
and effective date was provided in April 2008 followed by a 
readjudication of the claim in a March 2009 supplemental 
statement of the case.   The Board concludes that any timing 
errors were harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to the claimed disorders.  The Board 
also notes that the RO provided supplemental notices in May 
2004, August 2005, and April 2008 with additional detailed 
criteria relevant to the claim for posttraumatic stress 
disorder and requested additional information to assist in 
verification of traumatic events in service.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The Veteran contends that her acquired psychiatric disorders 
were caused or aggravated by traumatic events in service.  

Generally, service connection may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. § 1110;
38 C.F.R. § 3.303.  The term "active military, naval, or air 
service" includes any period of active duty for training 
during which the individual concerned was disabled from a 
disease or injury incurred in or aggravated in the line of 
duty.  38 U.S.C.A. § 101 (24).  For the showing of chronic 
disease in service, there must be a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).
 
Some chronic diseases may be presumed to have been incurred 
in service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service. 38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases including psychoses).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)); credible supporting 
evidence that the claimed in-service stressor occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. 
App. 128, 140 (1997).  

The occurrence of an event alleged as the "stressor" upon 
which a PTSD diagnosis is based (as opposed to the 
sufficiency of the alleged event to cause PTSD) is an 
adjudicative determination, not a medical determination.  
Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).

The veteran's psychiatric claims are based in part on an in-
service personal assault.  Because personal assault is an 
extremely personal and sensitive issue, many incidents are 
not officially reported, which creates a problem of proof of 
the occurrence of the claimed stressor.  In such situations 
it is not unusual for there to be an absence of service 
records documenting the events the veteran has alleged.  
Therefore, evidence from sources other than the veteran's 
service records may corroborate an account of a stressor 
incident.  See, e.g., Patton v. West, 12 Vet. App. 272, 277 
(1999).  

As provided by 38 C.F.R. § 3.304(f), if a PTSD claim is based 
on in-service personal assault, evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities; rape crisis centers; mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  
38 C.F.R. § 3.304(f).

Service personnel records showed that the Veteran enlisted in 
the Mississippi Air National Guard in August 1991 at age 18.  
She entered initial active duty for training in September 
1991.  She completed basic training in Texas, a basic course 
in the maintenance of aerospace ground equipment, and an 
additional course in tactical power plant equipment, the 
latter course at a base in Illinois.  A Certificate of 
Release or Discharge from Active Duty (DD-214) showed the 
completion of active duty in May 1992.  Air National Guard 
records showed that the Veteran performed multiple short, 
work-week periods of "special tours" from May 1992 through 
September 1992.  The record credited the individual days as 
active duty for training.  The Veteran also performed an 
"annual tour" from June 11 to June 27 1992 credited as 
active duty for training.  The Veteran was assigned to the 
255th Air Control Squadron in Mississippi.  The Veteran 
continued service in this unit until May 1996.  The Veteran 
was promoted to the rank of Staff Sergeant and received an 
Air Force Achievement Medal for her performance in the last 
year of service.    

Service treatment records covering periods of active duty for 
training and subsequent service in the Air National Guard are 
silent for any symptoms, diagnoses, or treatment for chronic 
psychiatric disorders.  No history or current psychiatric 
symptoms or disorders were noted on an August 1991 enlistment 
examination.  The Veteran was treated at a clinic on a base 
in Illinois in April 1992 for occipital headaches that an 
examiner noted were aggravated by worry of unknown origin.  
There were no notations of any specific causative events and 
no follow-up care.  

In August 1992, the Veteran certified that she had no medical 
defect or disease that would be disqualifying for military 
duty.  In September 1993, the Veteran certified that she had 
no medical problems, been seen or treated by a health care 
provider, or taken any prescribed medication since her last 
certification.  In September 1994 and September 1995, the 
Veteran made the same certifications except that she 
acknowledged care associated with the birth of a child in 
August 1994.  In January 1996, the Veteran underwent a 
physical examination for qualification for flight duty and 
for appointment as a commissioned officer.  In a medical 
history questionnaire, the Veteran denied any history of 
insomnia, depression, excessive worry, or nervous trouble.  
The examiner noted no psychiatric abnormalities.  

The RO received the Veteran's claim for service connection 
for multiple psychiatric disorders in August 2001.  

In a September 2001 letter, the Veteran noted that she had 
been diagnosed with posttraumatic stress disorder (PTSD) six 
months after her military training.  The Veteran identified 
the name of a doctoral-level licensed professional counselor 
and marriage and family therapist who made the diagnosis.  
The RO requested the associated clinical records but the 
counselor responded that she had retired and that the records 
were no longer available.  The counselor did not provide any 
comments on the diagnoses, causes, or course of the 
treatment.  The Veteran submitted an insurance record that 
showed treatment by this provider from February 1993 to April 
1993 and one follow-up session in September 1993.  In her 
letter, the Veteran noted that during military training she 
had experienced severe depression with a myriad of symptoms 
but did not seek treatment to avoid being considered a weak 
trainee by her instructors and disappointment to her parents.  
The Veteran made no mention of specific traumatic events.  
She stated that she terminated the post-service treatment for 
financial reasons.  

In subsequent letters, the Veteran stated that after active 
service, while remaining in the National Guard, she worked in 
education and child care, gave birth to two children, and 
obtained an undergraduate college degree in psychology.  The 
Veteran was not married but cohabitated with the father of 
the children.  Employment records from a state agency showed 
that the Veteran worked as a counselor from August 1997 to 
July 2001 placing people with disabilities in jobs.  She 
resigned for unspecified reasons.  

In July 2001, the Veteran sought treatment at a private 
mental health clinic on referral from a private physician.  
An examiner noted that the Veteran had been diagnosed the 
previous year with a bipolar disorder but had missed 
appointments and was not compliant with medication.  The 
examiner noted the Veteran's reports of visual and auditory 
hallucinations, suicidal ideations, and a history of 
extensive childhood physical, mental, and sexual abuse by 
family members.  In several reports during August 2001, 
examiners noted that the Veteran was no longer living with 
the father of her children, experienced mood swings, 
insomnia, and stress related to domestic and financial 
issues.  There was no mention of any traumatic events in 
service.  

In August 2001, the Veteran applied for Social Security 
Administration benefits because her psychiatric disorders 
prevented her from being able to work.  The Veteran listed 
the onset of disability in 1979.  In October 2001, a 
rehabilitation psychologist noted the Veteran's reports of a 
diagnosis of PTSD and depression in 1990 but that the Veteran 
did not seek treatment at the time.  The psychologist noted 
that the Veteran had been diagnosed with bipolar disorder and 
depression in 1999.  He made no comments regarding military 
service.  Testing showed no personality disorders or 
intelligence deficits.  The same month, a private 
psychologist examined the Veteran and noted that the Veteran 
had been diagnosed one year earlier with bipolar disorder and 
had experienced severe depression and suicidal ideations five 
months earlier but did not note any treatment or diagnosis of 
PTSD in 1993.  The psychologist noted a review of the 
rehabilitation psychologist's report and another report of a 
diagnosis of schizoaffective disorder and passive-aggressive 
personality disorder.  The psychologist noted the Veteran's 
reports of anxiety regarding her children, her current 
relationship, unemployment, and money.  He noted her reports 
of childhood abuse and confirmed that there was no other 
information relevant to her mental condition.  The 
psychologist noted no reports of any events or stressors 
related to military service or sexual relationships with an 
employer or a superior military officer.  He diagnosed 
posttraumatic stress disorder and bipolar disorder with no 
comment regarding events in service.  SSA also considered a 
written report from the Veterans supervisor at the state 
agency.  The supervisor stated that she worked with and 
observed the Veteran for four years and discussed her 
observations of the Veteran's symptoms and performance at 
work.  The supervisor made no mention of military service.  
SSA denied benefits in November 2001, finding that the 
disability did not preclude employment.   

In January 2002, the Veteran submitted three statements 
describing traumatic events.  In one statement, the Veteran 
provided details of pre-service physical, mental, and sexual 
abuse by family members.  In a second statement, the veteran 
described the pressures of basic training and her desire not 
to fail.  She stated that she experienced headaches and 
ulcers from verbal assaults from her instructors.  In a third 
statement, the Veteran described an event during her final 
active duty training course when she heard cries from her 
neighbor in the barracks and found her injured in a courtyard 
from an apparent suicide attempt by dropping from a third 
story window.  Other airmen were present but did not come to 
assist.  The veteran did not provide the name of the fellow 
airman/neighbor or a date other than some time during the 
five week training.  

In a March 2002 statement, the Veteran again described severe 
childhood abuse.  She also stated that she participated in a 
work program in high school as an assistant at a local law 
firm.  She stated that she engaged in a sexual relationship 
with an attorney who was also a senior officer in an Air 
National Guard unit.  The attorney/officer encouraged her to 
join the Guard, remained in contact with her during training, 
and offered to take her to Germany when the training was 
completed.  She stated that the attorney/officer used his 
position to gain sexual favors but did not report any 
specific traumatic interactions.  

In April 2002, the RO received a statement from a friend of 
the Veteran from a time prior to military service and who 
corresponded with the Veteran during service.  The friend 
described the severity of the Veteran's family abuse and the 
pre-service sexual relationship with the attorney.  In May 
2002, the RO received a statement from the Veteran's mother 
who noted that she was aware of her daughter's stress during 
basic training and received a telephone call from her on the 
night of the attempted suicide.  The mother further stated 
that she paid for therapy for her daughter for seven months 
after the event and that her daughter had been diagnosed with 
PTSD.  

In May 2002, the private mental health clinic noted that 
treatment was terminated because the Veteran was not 
responding to correspondence.  Treatment resumed from June 
2003 to June 2004 with continued diagnoses of bipolar 
disorder and depression.  Examiners noted on-going domestic 
and child custody issues but made no mention of PTSD or any 
events in service.  

In February 2003, a clinical psychologist performed another 
evaluation for SSA.  The psychologist noted the Veteran's 
reports of continued domestic stress involving her children 
and their father.  He also noted that the Veteran had secured 
a temporary government job but continued to experience 
anxiety and depression.  The psychologist noted feelings of 
guilt, withdrawal from social activities, and dependent and 
self-defeating personality traits.  He diagnosed bipolar 
disorder with current depression and psychosis, personality 
disorder, and some schizoid and avoidant personality traits.  
He made no mention of any events in military service.  

In May 2003, an SSA adjudicator reviewed the entire SSA 
claim.  Clinical and adjudicative records were obtained and 
associated with the VA claims file.  The adjudicator noted 
that the Veteran revised the date of onset of disability to 
August 2001 and granted benefits effective that date, subject 
to reassessment in one year.  None of the adjudicative or 
clinical SSA records contain any reference to events in 
military service or to sexual relationships with an attorney.  

In correspondence in November 2002 and May 2004, the Veteran 
described the details of childhood abuse, basic training, the 
witnessed attempted suicide, and the relationship with the 
attorney/officer in greater detail.  She also described her 
post-service relationship with the father of her children and 
the status of SSA benefits.  

Records of private psychiatric care from September 2001 to 
June 2004 showed that the Veteran discussed domestic, 
financial, and childhood abuse situations with counselors, 
but there was no mention of any events in service. 

In November 2006, in response to a request by the RO for 
verification of the occurrence of sexual assaults by the 
Veteran's commanding officer, a Department of Defense records 
agency responded that the U.S. Air Force Office of Special 
Investigations had no records regarding sexual assault of the 
Veteran.  The agency also responded that additional 
information regarding the Veteran's fellow airman who 
attempted suicide, such as the airman's name, unit, and the 
names of other personnel involved, was necessary to conduct a 
records search.  

In a letter received by the RO in July 2007, the Veteran 
stated that she did not know the name of the barracks 
neighbor who had attempted suicide but provided the 
neighbor's race and approximate age as well as additional 
details of the event.  The Veteran provided the name of the 
attorney/officer and details of her pre-service and reserve 
service sexual relationship.  The Veteran stated that after 
her training, the officer took her to Germany in June 1982 
and that she "paid for" this duty with sexual favors.  The 
Veteran further stated that the officer gave her money for 
psychiatric treatment.  The Veteran also identified a 
noncommissioned officer (NCO) who was her supervisor and was 
still attached to her unit.  No statement was received from 
this NCO.  She also stated that another unknown woman in the 
unit had also been sexually involved with the senior officer.  
The Veteran provided the last known duty station of the 
senior officer.  She later provided evidence that the officer 
died prior to October 2005.    

In an SSA decision in June 2007, the adjudicator summarized 
the status of the Veteran's SSA benefits, noting that she 
changed the date of onset of disability from 1979 to 2001.  
The adjudicator summarized the medical evidence considered by 
SSA that contained no mention of any events in service.  The 
Veteran completed a successful trial work period, and SSA 
terminated the benefits in January 2004.  Employment records 
through March 2007 showed that the Veteran was employed as a 
civilian by the Department of Defense. 

In November 2008, a VA psychologist noted that he reviewed 
the medical records but did not review the claims file.  As 
the Veteran had not previously received a VA examination or 
treatment, it is not clear what medical history was reviewed, 
other than that provided by the Veteran at the time of the 
examination.  The examiner noted the Veteran's pre-service 
childhood history of physical and sexual abuse that was 
consistent with earlier reports by the Veteran and private 
clinicians.  The examiner noted an unspecified history of 
mental health treatment since 1992 and current treatment for 
depression by a local physician.  Regarding events in 
service, the examiner noted the Veteran's reports of a two 
year sexual relationship with her National Guard commanding 
officer that began one year prior to service.  He did not 
mention the witness of a suicide attempt or general stress 
from basic training but did note the Veteran's report of her 
own suicidal ideation in service.  The examiner noted that 
the Veteran had recently completed a master's degree, was 
employed by the Forest Service, and was married with a good 
family relationship.  The examiner administered and referred 
to several psychological tests and diagnosed major depressive 
disorder and moderate alcohol abuse.  He further stated that 
the Veteran's symptoms met the DSM-IV criteria for PTSD 
secondary to both childhood and military sexual abuse but he 
could not assign the diagnoses based on his short 
examination, the Veteran's presentation style, and distress 
during the examination. He stated that depression, alcohol 
abuse, and PTSD were interrelated and that the disorders 
originally arose from childhood but were significantly 
exacerbated by the sexual abuse by the commanding officer.  

In December 2008, the same psychologist noted that he 
obtained and reviewed the entire claims file.  He noted that 
the Veteran had been previously diagnosed with PTSD, bipolar 
disorder, depression, anxiety disorder, and possible 
personality disorders or traits including borderline schizoid 
and passive-aggressive.  He further stated that the file 
contained references to sexual abuse by a commanding officer 
and witnessing a suicide attempt that was consistent with 
what the Veteran reported in his first examination.  He also 
noted the letters from the Veteran's mother and friend that 
confirmed they had conversations with the Veteran about the 
events.  The psychologist revised his diagnoses to mood 
disorder, PTSD, and alcohol abuse, noting that there was no 
evidence of a manic episode that would classify the mood 
disorder as a bipolar disorder.  He restated his earlier 
opinion that the mood disorder originated prior to service 
but was exacerbated by the traumatic experiences in service.  
The Board notes that the traumatic experiences considered by 
this examiner included the sexual relationship with the 
commanding officer and the witnessing of a suicide attempt 
but not general stress and anxiety from the basic training 
program.  

In March 2008, the Veteran submitted two letters in which she 
described the events in service and her symptomatic history.  
The evidence is substantially cumulative of that already in 
the file.  The Veteran did emphasize that her reports of 
these events have been consistent. The Veteran described an 
additional event when a National Guard NCO exposed himself to 
her in his office.  However, the Veteran stated that no 
contact occurred and did not indicate that she was on active 
duty for training at the time.  

The Board concludes that service connection for an acquired 
psychiatric disorder including posttraumatic stress disorder, 
depression, bipolar disorder, anxiety with insomnia, and 
other unspecified mood disorders is not warranted.  The 
weight of medical evidence shows that the disorders first 
manifested not earlier than 1999, greater than one year after 
active duty for training.  Although a VA compensation and 
pension examiner attributed the disorders in part to two of 
three traumatic events that occurred while on active duty for 
training, the occurrence of those events is not shown in the 
record.  Moreover, the Veteran did not report the traumatic 
events in service to National Guard or Social Security 
examiners or to her attending clinicians. 

Service treatment records are silent for any symptoms of a 
mental health disorder.  The Veteran denied any such symptoms 
or medical treatment on questionnaires at the time of 
enlistment, on a discharge physical examination, on several 
annual medical certifications, and most significantly on a 
January 1996 examination for qualification for flight duty 
and for appointment as a commissioned officer.   

The Board acknowledges statements by the Veteran and her 
mother that she was diagnosed and treated for PTSD in early 
1993.  The Board acknowledges that the insurance statement 
confirms that she was seen by a marriage and family counselor 
at that time.  The Veteran and her mother are competent to 
report that the treatment occurred and that the counselor 
informed them of a diagnosis of PTSD.  The counselor provided 
a written response that no clinical records were available 
and offered no additional information. 

The Board places less probative weight on the statement of 
the Veteran and her mother as they pertain to the claim for 
service connection for the following reasons.  In a September 
2001 letter, the Veteran stated that she was treated by this 
counselor for depression as a result of the pressure to 
succeed in basic training imposed by the instructors and her 
family.  She made no mention of any other specific events in 
service.  The Veteran's mother also described the pressure to 
succeed in training and that she had learned of the fellow 
airman's suicide attempt from the Veteran by telephone.  The 
Veteran withheld information regarding this treatment from 
the National Guard.  An examiner for SSA in October 2001 
noted the Veteran's reports of initial psychiatric treatment 
one year earlier but no history of treatment in 1993 or any 
treatment related to events in military service.  Most 
notably, all subsequent psychiatric examinations by providers 
other than the 2008 VA examiner discuss pre-service child 
abuse and post-service domestic issues but none note any 
reports of in-service traumatic events of any kind or that 
any aspect of military service was related to her current 
disorders.  Therefore, the Board concludes that the weight of 
lay and medical evidence is that the Veteran was seen by a 
counselor in 1993 but that any diagnosis was not related to 
events in service and in any event cannot be shown to have 
reached a level of disability of ten percent or more within 
one year of active duty for training.  The first examination 
of record with a diagnosis for any chronic psychiatric 
disorder is in July 2001 and refers to a diagnosis no earlier 
than 1999.  

Regarding the occurrence of the traumatic events in service, 
the Veteran was unable to provide the name and unit of the 
fellow airman who attempted suicide.  Although the service 
records indicate the location and a five week period of time 
that the event may have occurred, the Air Force Base and its 
medical facilities have closed and a search for records over 
this period without the name of the airman would not likely 
be successful.  

The Board also acknowledges the April 2002 statement of a 
friend who learned of the Veteran's childhood abuse and the 
pre-service sexual relationship with the attorney through 
correspondence with the Veteran.  There is no indication that 
the friend served in the National Guard or was aware of the 
relationship other than from the Veteran.  Any pre-service 
relationship could not be considered as a factor for service 
connection.  Service personnel records did show a two week 
active duty for training period in June 1992 but no evidence 
of overseas duty in Germany.  Moreover, service personnel 
records showed that the Veteran continued productive service 
in her unit with the same commanding officer for four years 
with regular promotions, a service award, and indications 
that she was being examined for commissioning and flight 
training.  There is no indication of any request for 
transfer, decline in performance, disciplinary action or 
other impact on her service performance by the contended 
stress of basic training, witness of a suicide attempt, or 
sexual relationship with her commanding officer.   Therefore, 
the Board concludes that the evidence of record does not 
confirm the occurrence of the events which are described only 
through the Veteran's own reports.  

Finally, the Board places less probative weight on the 
statements of the Veteran, her mother, and friend because the 
Veteran reported the occurrence of the suicide attempt and 
sexual relationship only to VA adjudicators and to the VA 
compensation and pension examiner in 2007 and 2008 but never 
to any National Guard, SSA, or clinical treatment providers 
who based their diagnoses on only childhood abuse and 
domestic issues.  If these events had occurred with an impact 
as the Veteran described to VA, it would be reasonable for 
the Veteran to have reported these with the same frequency 
and detail to those actually providing her mental health 
care.  

The only medical evidence in the file of a relationship 
between the Veteran's current chronic psychiatric disorders 
and active duty for training service is the opinion of a VA 
compensation and pension examiner in 2007 and 2008 in which 
he stated that the Veteran's mood disorder arose prior to 
service but was exacerbated by the witnessing of a suicide 
attempt and by a sexual relationship with a commanding 
officer.  The Board places less probative weight on this 
opinion because there is insufficient evidence to demonstrate 
that these events occurred and because all other examiners 
based diagnoses of the same disorders on non-service factors.  

Regrettably, the weight of the credible evidence demonstrates 
that the veteran's current acquired psychiatric disorders 
including a mood disorder, posttraumatic stress disorder, 
bipolar disorder, depression, and anxiety with insomnia first 
manifested many years after service and are not related to 
her active duty for training service.  As the preponderance 
of the evidence is against this claim, the "benefit of the 
doubt" rule is not for application, and the Board must deny 
the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).







								CONTINUED NEXT PAGE

ORDER

Service connection for an acquired psychiatric disorder, 
including posttraumatic stress disorder, depression, bipolar 
disorder, and anxiety with insomnia is denied.  



____________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


